Citation Nr: 1226845	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-34 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to December 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Seattle, Washington RO. 

The Board notes that a December 2008 rating decision denied service connection for depression and a left eye burn.  The Veteran submitted a timely notice of disagreement, and a statement of the case was issued in April 2009.  However, the Veteran did not submit a timely substantive appeal.  Those matters are therefore not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2011).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran alleges that both claimed disabilities were caused by injuries sustained in service from working in the boiler room.  

Regarding a right shoulder disability, the Veteran complained of right shoulder pain on November 2004 and January 2006 VA treatment; in January 2006, he reported "insidious" onset about 10 years earlier of a history of right shoulder pain.  Following a physical examination, the assessment was overuse of the right shoulder/scapular stabilizers with possible impingement syndrome; it was noted that the requirements of the Veteran's business (wood splitting for firewood) appeared to have contributed to his condition.  On November 2007 VA treatment, he complained of shoulder pain since the 1970s, stating that he first noticed it while in service working in the boiler room; the assessment following a physical examination was muscle spasm at the right inferior scapular pole.  In a November 2007 statement, the Veteran stated that he had first noticed a problem when he was in the boiler room opening and closing valves, which required a lot of pulling with a crow's foot and a cheater bar.  He stated that the pain began in his shoulder and then in his back, although he "just tried to get by without help" because he was young.  He stated that by the time he returned to Alaska after service, the pain had worsened to the point of seeking help from a doctor.  He stated that one doctor in Alaska gave him a shot under the shoulder, which did not help.  He stated that since moving to Washington, he had not done any heavy work that would affect his back or his shoulder, but his current work of cutting and selling firewood had increased the pain to the point of having to quit.  On November 2008 VA treatment, the Veteran reported a two month history of numbness in the right upper extremity, beginning in the shoulder and radiating down to the thumb and second finger; he reported seeing a non-VA chiropractor for his right shoulder problems.  On May 2009 VA treatment, he reported continued right scapular and posterior shoulder pain which was worse with abduction and occasional right upper extremity numbness down to his fingers at night; the shoulder showed positive impingement on physical examination.  November 2009 X-rays showed mild degenerative disease in the acromioclavicular joint.  On January 2010 VA treatment, he complained of pain in the right shoulder, neck, and periscapular region that had been hurting him for many years and which he felt related back to his work in the boiler room while in service.  He reported grinding and popping in his shoulder with pain referred to his medial scapular border and occasional numbness/tingling into his right arm and hand.  The treating physician opined that the right shoulder and periscapular pain was likely related to mild right shoulder osteoarthritis, along with sclerotomal referred pain from presumed cervical spine arthritis.  

Regarding a back disability, the Veteran's STRs include a January 1974 record noting a complaint of back pain of one year; he reported a history of "containing" the back pain and stated that he had not gone to a medical officer before for it.  On physical examination, range of motion was good and there was little visible edema; the assessment was thoracic wall pain to the right posterior ribs at the T6-7 level.  On June 2003 private treatment, the Veteran complained of low back pain and right mid-back pain; he reported that the back symptoms had appeared two weeks earlier but cited no specific incident as the cause of the pain, and he continued to seek private chiropractic treatment for back pain through October 2007.  On November 2004 VA treatment, the Veteran complained of back pain.  In a November 2007 statement (as noted above) the Veteran stated that he had noticed a problem when he was in the boiler room opening and closing valves, which required a lot of pulling with a crow's foot and a cheater bar.  On February 2008 VA treatment, the Veteran complained of low back pain due to working in the boiler room in service; the assessments included chronic low back pain.  November 2009 X-rays of the lumbar spine showed marked hypertrophic degenerative changes at facet joints bilaterally L4-S1 and scattered hypertrophic changes at disc margins in the upper lumbar spine.  On January 2010 VA treatment, the Veteran reported low back pain that was worse with bending, lifting, or prolonged standing with forward posture, and very occasional tingling into his legs, right worse than left.

The claims file also includes a lay statement from the Veteran's mother describing his history of right shoulder and back symptoms since his return home in 1975 after separating from service.  She stated that he had seen a couple of doctors but they did nothing to help the pain, which had gotten progressively worse over the previous five years.

The Veteran has stated (and is competent to observe) that he has continued to have symptoms of the back and right shoulder since separation from service.  Given the medical evidence of back pain in service, and the credible lay statements from the Veteran and his mother that he has experienced continuous symptoms of the right shoulder since service, the "low threshold" standard outlined in McLendon is met.  The questions presented (whether based on the entire record the Veteran has current disabilities of the back and right shoulder related to any injury/injuries in service) is a medical question, and a VA nexus examination is necessary to determine the nature of, and likely etiology for, any current disabilities of the back and right shoulder.

Furthermore, the Veteran testified that he sought private treatment for these claimed disabilities shortly after separation from service.  A review of the claims file reveals no private treatment records in evidence.  Based on the Veteran's statements, there may be outstanding non-VA treatment records, and they must be specifically sought.  The Veteran's co-operation is needed for such development.  The RO should attempt to obtain any such non-VA records, with the Veteran's assistance.  
 
The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.   

Finally, a review of the claims file found that the most recent VA treatment records in evidence are from March 2010, indicating that there may be additional VA treatment records not yet associated with the claims file.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claims on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of all treatment/evaluation he has received for the disabilities at issue since his separation from service (records of which are not already associated with the claims file), and to submit authorizations for release to VA of any such non-VA records.  He should be afforded the time allowed by regulation to respond.  The RO should secure for the record copies of the complete clinical records of the Veteran's treatment/evaluation from the identified sources, and any (and all) pertinent VA treatment records since March 2010.  The RO should review the records received, and arrange for any further development suggested by the information therein.  

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any disabilities found of the back and/or right shoulder.  The Veteran's claims files (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) the Veteran's current disabilities of the back and/or right shoulder.

(b) As to each disability entity diagnosed of the back and/or right shoulder, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred in the Veteran's active duty service?  The opinion must specifically include comment as to whether the disability picture presented (by each disability entity diagnosed) is consistent with the Veteran's accounts that he has had such disability ever since his discharge from active service (in 1974)?

The examiner must give an explanation for all opinions offered.  

3.  The RO should then readjudicate the matters on appeal.  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


